DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claim 21 and 32, these two independent claims are drawn to the network end of the transmission system comprising a plurality of transceivers as well as operating within a system to a dynamic or adjustable transmission duration or period. Claim 21 is drawn more to the method wherein claim 32 include both the method and more elements of the structure of the device that operates with said method. For the purpose of the invention, the examiner will focus on the limitations within the method claim 21, but the examination of those limitations could also be applied to the apparatus claim of claim 32. 
The claims recites: 
A method, comprising: 
obtaining, by a network-side device, a length Mds_New of a new downstream transmission duration, wherein the network-side device comprises at least two transceivers; 
adjusting, by the network-side device, a length of a downstream transmission duration of a first transceiver of the at least two transceivers from a length Mds_Old of a currently used downstream transmission duration to Mds_New, 
adjusting a length of an upstream transmission duration of the first transceiver from a length Mus_Old of a currently used upstream transmission duration to a length Mus_New of a new upstream transmission duration, wherein a sum of Mds_New and Mus_New is equal to a length of one 
in response to Mds_New being greater than Mds_Old, keeping silent, by the network- side device, in a transition zone of the new downstream transmission duration of the first transceiver, or sending, by the network-side device, an idle symbol or another symbol with known content in the transition zone of the new downstream transmission duration of the first transceiver, wherein the transition zone of the new downstream transmission duration of the first transceiver is an additional zone of the new downstream transmission duration compared to the currently used downstream transmission duration; and 
in response to Mds_New being less than Mds_Old, receiving, by the network-side device, a quiet symbol, an idle symbol, or another symbol with known content in a transition HW 85517114US05Page 2 of 13zone of the new upstream transmission duration of the first transceiver, wherein the transition zone of the new upstream transmission duration of the first transceiver is an additional zone of the new upstream transmission duration compared with the currently used upstream transmission duration.
The claim scope concerns a method that takes place within a network-side device that comprises a plurality of transceivers and taking place within a communication system whose organization between the downstream and the upstream are organized through time periods and durations, such as a TDM system. Within the time communication system, the current invention is concern what takes place when a time duration for the downstream transmission duration is changed. Specifically, the system suggest that the downstream transmission duration is to be received by the device and is used to adjust the downstream transmission duration. Furthermore, the system also adjust 
While the prior art discloses portions of the prior art, the prior art, alone or in combination does not disclose all the limitations of the prior art such that the examiner believes that the claim, when considered as a whole, is allowable. The most pertinent art will be described in conjunction with the elements of the claim limitation below.
Cooper (US PG PUB 2020/0084080) discloses many of the elements of a known communication system which communication within frames. However, the frames within cooper are drawn to having a downstream transmission frame and an upstream transmission frame, such that the frame are not shared between a downstream transmission duration and an upstream transmission duration. Furthermore, while the system is open to a having a system with a plurality of framing structures, such that the transmission windows between the different user could comprise different durations, it is not drawn to the claim scope of the different durations being specifically between the upstream and the downstream between a specific user and network element. Lastly, there is no mention of the use of a quiet symbol, idle symbol, or another symbol with known content in a transition.

Re claims 22-27 and 33-37, these claims are dependent upon claims 21 and 32 above, such that they are allowable for the reasons above.
Re claims 28 and 38, these two independent claims are drawn to the user end of the communication system that comprises a single transceiver and operates also within the system of a dynamic or adjust transmission duration or period.  
The claim recites:
A method, comprising: 
obtaining, by a user-side device, a length Mds_New of a new downstream transmission duration; 
adjusting, by the user-side device, a length of a downstream transmission duration of a transceiver of the user-side device from a length Mds_Old of a currently used downstream transmission duration to Mds_New, and adjusting, by the user-side device, a length of an upstream transmission duration of the transceiver of the user-side device from a length Mus_Old of a currently used upstream transmission duration to a length Mus_New of a new upstream transmission duration, wherein a sum of Mds_New and Mus_New is equal to a length of one transmission frame minus a sum of a length of an upstream switching duration and a length of a downstream switching duration, the upstream switching 
in response to Mds_New being greater than Mds_Old, receiving, by the user-side device, a quiet symbol, an idle symbol, or another symbol with known content in a transition zone of the new downstream transmission duration of the transceiver of the user-side device, wherein the transition zone of the new downstream transmission duration of the transceiver of the user-side device is an additional zone of the new downstream transmission duration compared with the currently used downstream transmission duration; and 
in response to Mds_New being less than Mds_Old, keeping silent, by the user-side device, in a transition zone of the new upstream transmission duration of the transceiver of the user-side device, or sending, by the user-side device, an idle symbol or another symbol with known content in the transition zone of the new upstream transmission duration of the transceiver of the user-side device, wherein the transition zone of the new upstream transmission duration of the transceiver of the user-side device is an additional zone of the new HW 85517114US05Page 5 of 13upstream transmission duration compared with the currently used upstream transmission duration.
The limitations within the claim and very similar to those of claim 21 except that they are claimed from the user side equipment. While the equipment is slightly different, having only a single transceiver, and some of the method steps are switched due to them being claimed from the opposite end of the transmission system. The limitations are still the same and are concerned with the time communication system, the current invention is concern what takes place when a time duration for the downstream transmission duration is changed. Specifically, the system suggest that the downstream transmission duration is to be received by the device and is used to adjust the downstream transmission duration. Furthermore, the system also adjust the upstream transmission duration wherein it is 
Due to the extreme similarity between the claim scopes, the examiner believes that prior art can be similarly applied as well as the differences pointed out between the previously discussed prior art and claim scope of claim 21 are also present within claim 28.
Re claims 29-31, 39, and 40, these claims are dependent upon the independent claims 28 and 38, such that that are allowable for the reasons stated above. 
The following patents and patent applications are cited to show the state of the art with respect to an optical communication system from a network to a user concerning adjustable transmission durations:
((US-20200186607, US-20040208158, US-20200313840, US-20190173658, US-20200084080, US-20070281643, US-6356555)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA THERESA NGO MOTSINGER whose telephone number is (571)270-7488.  The examiner can normally be reached on 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637